 Case 20-50129       Doc 113      Filed 09/03/20 Entered 09/03/20 14:00:33             Desc Main
                                   Document     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF VIRGINIA
                              HARRISONBURG DIVISION

IN RE:                                        )
                                              )      CASE NO. 20-50129
JOHN ALAN ROSS,                               )      CHAPTER 11
                                              )
               Debtor.                        )

             OBJECTION TO CONFIRMATION OF THE DEBTOR’S PLAN

       COMES NOW John P. Fitzgerald, III, Acting United States Trustee for Region Four, by

counsel, and files his objection to the Amended Plan and Second Amended Plan (the “Plan”). See

Docket Nos. 99 and 110.

       1.      It does not appear that Classes 3 and 4 have accepted the Plan. Both Classes are

impaired.

       2.      Because Classes 3 and 4 have rejected the Plan, the Debtor’s Plan(s) run afoul of

the requirement in section 1129(a)(8) that all impaired classes vote for the Plan.

       3.      Without complying with Section 1129(a)(8) the Debtor cannot seek confirmation

as a consensual Plan under Section 1191(a). The Debtor can seek confirmation of the Plan as a

non-consensual Plan under Section 1191(b).

                                                     Respectfully submitted,

                                                     JOHN P. FITZGERALD, III
                                                     Acting United States Trustee
                                                     Region Four

                                                     By: /s/ Margaret K. Garber
                                                     Assistant United States Trustee
 Case 20-50129      Doc 113     Filed 09/03/20 Entered 09/03/20 14:00:33         Desc Main
                                 Document     Page 2 of 2



Margaret K. Garber (VSB No. 34412)
Assistant United States Trustee
Office of the United States Trustee
210 First Street, Suite 505
Roanoke, VA 24011
margaret.k.garber@usdoj.gov
Telephone: (540) 857-2806
Facsimile: (540) 857-2844




                              CERTIFICATE OF SERVICE

I hereby certify that, on September 3, 2020, a true copy of the foregoing was delivered via
electronic mail pursuant to the Administrative Procedures of the CM/ECF System for the United
States Bankruptcy Court for the Western District of Virginia to all necessary parties.

                                                   /s/ Margaret K. Garber




                                            -2-
